Citation Nr: 0722011	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable and separate rating for 
peripheral vascular disease, bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to May 
1969 and from September 1969 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In January 2007, the veteran appeared 
before the undersigned at a video conference hearing.  The 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2005 notice of disagreement, the veteran 
disagreed with the June 2005 rating decision which 
established service connection for peripheral vascular 
disease and, inasmuch as it was noncompensably disabling, 
considered it as a part of the primary disease, Type II 
diabetes mellitus, to which the RO continued the single 20 
percent evaluation which had been previously assigned.  The 
veteran alleges that peripheral vascular disease should be 
rated as a separate issue.

The RO has evaluated the veteran's service-connected Type II 
diabetes mellitus under 38 C.F.R. § 4.1119, Diagnostic Code 
7913.  This section includes not only enumerated evaluation 
criteria but also Note (1), indicating that compensable 
complications of diabetes are to be evaluated separately, 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications, however, 
are considered part of the diabetic process under the 
criteria of Diagnostic Code 7913.  

The veteran's bilateral peripheral vascular disease would be 
rated as analogous to arteriosclerosis obliterans under 
Diagnostic Code 7114, which provides a 20 percent rating 
where there is claudication on walking more than 100 yards, 
and diminished peripheral pulses or ankle/brachial index of 
0.9 or less.  The code also provides a 40 percent rating 
where there is claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  

The notes associated with this diagnostic code include Note 
(1), the ankle/brachial index is the ratio of the systolic 
blood pressure at the ankle (determined by Doppler study) 
divided by the simultaneous brachial artery systolic blood 
pressure.  The normal index is 1.0 or greater.  Note (2) 
provides that this evaluation is for involvement of a single 
extremity.  If more than one extremity is affected, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26).

Review of the claims file reflects that, although the veteran 
was afforded a VA examination for arteries and veins in May 
2005, this examination report did not provide a measure of 
the veteran's ankle/brachial index or any indication of how 
far the veteran can walk, in yards, before claudication 
begins.  Absent a description of the degree of severity, the 
Board is unable to provide reasons and bases for a 
determination as to whether such complications are 
noncompensable or, instead, compensable, in which case 
separate evaluations would be warranted.  

Accordingly, an additional VA examination is required to 
adequately rate the veteran under Diagnostic Code 7114.

In light of the foregoing, this claim is remanded for the 
following additional development:

1.  The veteran should be afforded a VA 
examination for arteries and veins to 
determine the current nature and severity 
of his service-connected peripheral 
vascular disease of the lower 
extremities, if any.  The veteran's 
claims file should be made available to 
and reviewed by the examiner in 
connection with the examination.  
After conducting a physical examination 
of the veteran and performing any 
indicated testing, the examiner should 
identify and characterize any associated 
impairment and evaluate each lower 
extremity separately.  

If possible, though not required, the 
examiner should specifically indicate 
whether there is:(1)  ischemic limb pain 
at rest; (2) ischemic ulcers; (3) the 
measurement of the ankle/brachial index; 
(4) the extent to which claudication is 
present after walking, if any (and, if 
so, at what distance in yards); (5) 
whether peripheral pulses are diminished; 
(6) any trophic changes (thin skin, 
absence of hair, dystrophic nails); and 
(7) whether there is persistent coldness 
of the extremities.  

If possible, though not required, the 
examiner should address any indication 
that the veteran's complaints of pain or 
other symptomatology is duplicitous with 
the symptoms associated with bilateral 
neuropathy of the lower extremities (or 
is not in accord with physical findings 
on examination).

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




